Title: From John Adams to Littleton Dennis Teackle, 15 February 1823
From: Adams, John
To: Teackle, Littleton Dennis



Sir
Quincy February 15th. 1823.

I have received with gratitude the letter you did me the honour to write me on the 4th. instant—
The report of the Committee for a system of Education for the State of Maryland has been read to me, and I have heard it with admiration. It appeared to me the most perfect system of Instruction that I have ever known, or read for any community; It will do immortal honor to the noble natures of the Maryland people if they will adopt it, and support it. I am not able to point out any defect in it, and I see no room to suggest any improvement of it. I beg leave however to make one observation; I am far from agreeing in opinion with my late learned and excellent friend Dr. Rush, whose literary and scientifick exertions have done so much honor to America That I think too much cannot be done to encourage and promote a critical Study of the Greek, and Roman Classicks; And even the Oriental Languages may deserve attention. For the World is all before us, And Asia and Africa will soon attract our Commercial enterprize and tempt our curiosity, for Greece and Egypt; Abyssinia and Ethiopia are opening wide their communications with the Ganges, and the Niger.—
with great respect Sir, I have the honor to be you most obent. Sert.
John Adams